UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6246



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN HOWELL, a/k/a William Anthony Johnson,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-94-20, CA-99-1083-1)


Submitted:   April 27, 2000                    Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Howell, Appellant Pro Se. Douglas Cannon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Howell seeks to appeal the district court’s order con-

struing and dismissing his “petition for the issuance of a writ of

error coram nobis” as a second or successive motion pursuant to 28

U.S.C.A. § 2255 (West Supp. 1999).    We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.       Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Howell, Nos.

CR-94-20; CA-99-1083-1 (M.D.N.C. Jan. 28, 2000).* We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 27, 2000, the district court’s records show that it was
entered on the docket sheet on January 28, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2